JUDGMENT

Tsoucalas, Senior Judge:
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Remand Determination pursuant to NTN Corp. v. United States, 28 CIT __, 306 F. Supp. 2d 1319 (2004), and Commerce having complied with this Court’s instructions contained therein, it is hereby
ORDERED that the Final Remand Determination is affirmed in its entirety, and it is further
ORDERED that since all other issues have been decided, this case is dismissed.